DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1, 2021.
Applicant’s election without traverse of claims 18-23 in the reply filed on October 1, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 contains the limitation “adapted for clinging.” It is unclear as to what the covering must cling to and to what degree in order to meet the limitations of the claim. In 
Claim 18 contains the limitation “substantially transparent.” It is unclear as to what degree of transparency is needed to meet the limitations of the claim. In efforts to further the prosecution the limitation will be interpreted as requiring any degree of transparency. 
Claim 18 contains the limitation “adapted … for resistance to deterioration at temperatures suitable for roasting and baking food. It is unclear as to what temperature is required to meet this limitation as roasting and baking is accomplished at a variety of temperatures. In efforts to further the prosecution the limitation will be interpreted as requiring resistance to deterioration at any temperature at which roasting or baking may be performed.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18 and 20-22 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2014/0110292 to Chao.
Regarding Claims 18 and 20-22
	Chao teaches a silicone wrap of at least food grade, adapted for clinging, for resistance to deterioration at temperatures suitable for roasting and baking food and is substantially transparent comprising silicone rubber (Chao, abstract, fig. 1, paragraph [0019]). Chao teaches that the film has a thickness between 0.05mm and 5 mm, which overlaps the claimed range of between 0.19mm and 0.21mm, and a shore hardness between A20 and A80, which overlaps the claimed range of A30-A50 (Id., claims 1-7).
In the event it is shown that Chao does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Chao discloses the claimed constituents and discloses that they may be used alternatively or in combination, and Chao discloses each of the ranges which substantially overlap with the claimed ranges, to successfully practice the invention of Chao based on the totality of the teachings of Chao.    
Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to claims 18 and 20-22 above, in view of US Pub No. 2011/0097555 to Yeung.
Regarding Claim 19
	Chao teaches a heat resistance up to 230 degrees Centigrade, which is equivalent to 503 degrees Kelvin, but does not teach a heat resistance to 530 K. However, Yeung teaches a similar silicone wrap for food stuffs utilizing polysiloxanes and peroxide crosslinking agents and having a heat resistance to over 500 degrees Fahrenheit, which is equivalent to 533 degrees Kelvin, .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to Claims 18 and 20-22 above.
Regarding Claims 18 and 20-22
	Chao discloses the claimed invention except for the presence of coloring.  It would have been an obvious matter of design choice to provide coloring to the film, since applicant has not disclosed that coloring solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with no coloring [MPEP 2144.04]. Furthermore, no specific type (I.e. chemical dye, pigment) or shade/hue of coloring is specified by the claim. Since cured silicone naturally possesses some form of coloration, the limitations of the claim naturally flow from the structure of the prior art. 
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786